Citation Nr: 0116424	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  97-29 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


Entitlement to Dependents' Educational Assistance benefits 
under 38 United States Code, Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel





INTRODUCTION

The veteran had active military service from August 1971 to 
August 1985.  He died while on active duty.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  This case was remanded by the Board in April 2000; 
it was returned to the Board in December 2000.

The Board notes that the case was remanded in April 2000 in 
order to afford the appellant a hearing before a traveling 
member of the Board.  The record reflects that the appellant 
was scheduled for such a hearing in December 2000 but that he 
failed, without explanation, to report.  38 C.F.R. 
§ 20.704(d) (2000).

In February 2001 the Board sent a letter to the appellant, at 
his address of record, informing him that the Board was 
considering whether to dismiss his appeal because of the 
absence of a timely Substantive Appeal.  The appellant was 
informed of the requirements for a timely Substantive Appeal 
and of the pertinent circumstances in his case.  He was also 
told that he would be allowed 60 days in which to submit 
argument and/or evidence on the timeliness issue and in which 
to request a hearing on the timeliness issue.  Unfortunately, 
the notification letter was ultimately returned to the Board 
without being delivered because the veteran had moved and the 
post office had no current forwarding address for him. 






FINDINGS OF FACT

1.  The appellant's claim for entitlement to Dependents' 
Educational Assistance benefits under 38 United States Code, 
Chapter 35 was denied in an April 24, 1996, decision; the 
appellant was informed of the decision and his appellate 
rights on that date.

2.  The appellant disagreed with the April 1996 decision and 
was provided a Statement of the Case on July 15, 1996.

3.  Thereafter, no written communication addressing the 
appellant's claim was received from the appellant or his 
representative until May 12, 1997. 


CONCLUSION OF LAW

The appellant has not submitted a timely Substantive Appeal 
with respect to the denial of entitlement to Dependents' 
Educational Assistance benefits under 38 United States Code, 
Chapter 35.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.302(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  A Substantive 
Appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the Statement of the 
Case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302(b).

Entitlement to Dependents' Educational Assistance benefits 
under 38 United States Code, Chapter 35 was denied in an 
April 24, 1996, decision.  The appellant was informed of the 
decision and of his appellate rights on that date.  In 
response to his Notice of Disagreement, he was provided a 
Statement of the Case on this issue on July 15, 1996.  
Thereafter, no written communication addressing the denial of 
Dependents' Educational Assistance benefits under 38 United 
States Code, Chapter 35 was received from the appellant or 
his representative until May 12, 1997.  Since a Substantive 
Appeal with respect to the denial of entitlement to 
Dependents' Educational Assistance benefits under 38 United 
States Code, Chapter 35 was not received within one year of 
notice of the April 24, 1996, RO decision or within 60 days 
of the issuance of the Statement of the Case, the Board must 
conclude that the appellant has not filed a timely 
Substantive Appeal with respect to this issue.  Accordingly, 
the appeal with respect to this issue must be dismissed. 


ORDER

The appeal for entitlement to Dependents' Educational 
Assistance benefits under 38 United States Code, Chapter 35 
is dismissed.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals


 

